Exhibit 10.8

 

NONSTATUTORY STOCK OPTION AGREEMENT

 

(Replacement Version)

 

This NONSTATUTORY STOCK OPTION AGREEMENT (this “Agreement”), dated as of
March [      ], 2008 (the “Effective Date”), is made by and between DJO
Incorporated, a Delaware corporation (the “Company”), and
[                        ] (the “Optionee”).

 

WHEREAS, Encore Medical Corporation, a predecessor of the Company, maintained
the Encore Medical Corporation 2006 Stock Incentive Plan (the “Prior Plan”);

 

WHEREAS, pursuant to the certain Nonqualified Stock Option Agreement, dated
[November 3, 2006], by and between the Optionee and Encore Medical Corporation
(the “Prior Agreement”), the Optionee was granted an option to purchase shares
of the Company (the “Prior Option”), subject to the terms of the Prior Plan; and

 

WHEREAS, in consideration of the Optionee agreeing to the cancellation of the
Prior Option and the waiver of any and all rights the Optionee has pursuant to
the Prior Agreement and the Prior Plan, the Company desires to grant the
Optionee an option to purchase the shares described in Section 2 of this
Agreement on the terms described herein;

 

NOW THEREFORE, the parties to this Agreement hereby agree as follows:

 


1.                                CERTAIN DEFINITIONS.  CAPITALIZED TERMS USED,
BUT NOT OTHERWISE DEFINED, IN THIS AGREEMENT WILL HAVE THE MEANINGS GIVEN TO
SUCH TERMS IN THE COMPANY’S 2007 INCENTIVE STOCK PLAN (THE “PLAN”).  AS USED IN
THIS AGREEMENT:


 


(A)             “BOARD” MEANS THE BOARD OF DIRECTORS OF THE COMPANY.


 


(B)            “BLACKSTONE” MEANS EACH OF BLACKSTONE CAPITAL PARTNERS V L.P. A
CAYMAN ISLANDS LIMITED PARTNERSHIP, BLACKSTONE FAMILY INVESTMENT PARTNERSHIP V
L.P., A CAYMAN ISLANDS LIMITED PARTNERSHIP, BLACKSTONE FAMILY INVESTMENT
PARTNERSHIP V-A L.P., A CAYMAN ISLANDS LIMITED PARTNERSHIP, BLACKSTONE
PARTICIPATION PARTNERSHIP V L.P., A CAYMAN ISLANDS LIMITED PARTNERSHIP AND EACH
OF THEIR RESPECTIVE AFFILIATES.


 


(C)             “CHANGE IN CONTROL” MEANS (I) THE SALE OR DISPOSITION, IN ONE OR
A SERIES OF RELATED TRANSACTIONS, OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF
THE COMPANY TO ANY “PERSON” OR “GROUP” (AS SUCH TERMS ARE DEFINED IN SECTIONS
13(D)(3) AND 14(D)(2) OF THE EXCHANGE ACT) OTHER THAN A SALE OR DISPOSITION
WHERE BLACKSTONE RETAINS ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF THE COMPANY,
OR (II) ANY PERSON OR GROUP, OTHER THAN BLACKSTONE, IS OR BECOMES THE
‘BENEFICIAL OWNER” (AS DEFINED IN RULES 13D-3 AND 13D-5 UNDER THE EXCHANGE ACT),
DIRECTLY OR INDIRECTLY, OF MORE THAN 50% OF THE TOTAL VOTING POWER OF THE VOTING
STOCK OF THE COMPANY, INCLUDING BY WAY OF MERGER, CONSOLIDATION OR OTHERWISE
(OTHER THAN AN OFFERING OF STOCK TO THE GENERAL PUBLIC THROUGH A REGISTRATION
STATEMENT FILED WITH THE SECURITIES AND EXCHANGE COMMISSION); OR (III) THE
APPROVAL BY THE STOCKHOLDERS OF THE COMPANY OF A PLAN OF COMPLETE LIQUIDATION OF
THE COMPANY.


 


(D)            “CODE” MEANS THE INTERNAL REVENUE CODE OF 1986, AS AMENDED.


 


(E)             “COMPANY” HAS THE MEANING SPECIFIED IN THE INTRODUCTORY
PARAGRAPH OF THIS AGREEMENT OR ITS SUCCESSORS; PROVIDED, THAT TO THE EXTENT THAT
ANY CLASS OF EQUITY SECURITIES OF A MEMBER OF THE COMPANY’S CONTROLLED GROUP
BECOMES PUBLICLY TRADED ON AN ESTABLISHED SECURITIES MARKET, THE TERM “COMPANY”
SHALL BE DEEMED TO REFER TO SUCH PUBLICLY TRADED ENTITY.


 

--------------------------------------------------------------------------------



 


(F)            “COMPENSATION COMMITTEE” MEANS THE EXECUTIVE COMPENSATION
COMMITTEE OF THE BOARD.


 


(G)           “CREDIT AGREEMENT” MEANS THAT CERTAIN CREDIT AGREEMENT DATED
NOVEMBER 20, 2007, BY AND BETWEEN DJO FINANCE LLC (F/K/A REABLE THERAPEUTICS
FINANCE LLC), DJO HOLDINGS LLC (F/K/A REABLE THERAPEUTICS HOLDINGS LLC), CREDIT
SUISSE AND CERTAIN OTHER LENDERS.


 


(H)           “DISABILITY” SHALL MEAN THE OPTIONEE IS DISABLED AS DETERMINED
UNDER SECTION 409A(A)(2)(C) OF THE CODE.


 


(I)            “EBITDA” SHALL MEAN, FOR ANY APPLICABLE PERIOD, “CONSOLIDATED
EBITDA” AS DEFINED IN THE CREDIT AGREEMENT FOR SUCH PERIOD, EXCLUDING FORWARD
COST SAVINGS AS DETERMINED BY THE BOARD.


 


(J)            “FAIR MARKET VALUE” HAS THE MEANING SPECIFIED IN THE PLAN, EXCEPT
AS EXPRESSLY SET FORTH HEREIN.


 


(K)           “FIRST PERFORMANCE-BASED TRANCHE” HAS THE MEANING SPECIFIED IN
SECTION 2 OF THIS AGREEMENT.


 


(L)            “FREE CASH FLOW” SHALL MEAN, FOR ANY APPLICABLE PERIOD, EBITDA
(AS DEFINED ABOVE) FOR SUCH PERIOD MINUS CAPITAL EXPENDITURES DURING SUCH PERIOD
AND INCREASED OR DECREASED, AS THE CASE MAY BE, BY THE CHANGE IN OPERATING
WORKING CAPITAL DURING SUCH PERIOD.


 


(M)          “GOOD REASON” SHALL MEAN A MATERIAL REDUCTION IN THE OPTIONEE’S
COMPENSATION BELOW THE AMOUNT OF COMPENSATION IN EFFECT ON THE DATE OF THIS
AGREEMENT WHICH IS NOT CURED WITHIN THIRTY (30) DAYS FOLLOWING THE COMPANY’S OR
ITS SUBSIDIARY’S, AS APPLICABLE, RECEIPT OF WRITTEN NOTICE FROM SUCH OPTIONEE
DESCRIBING THE EVENT CONSTITUTING GOOD REASON.


 


(N)           “OPERATING WORKING CAPITAL” AS OF ANY DATE SHALL MEAN THE
DIFFERENCE BETWEEN CURRENT ASSETS (EXCLUDING CASH AND INVESTMENTS, INTEREST AND
TAX ACCOUNTS) AND CURRENT LIABILITIES (EXCLUDING DEBT, INTEREST AND TAX
ACCOUNTS).  ACCRUED LIABILITIES RELATED TO RESTRUCTURING CHARGES ADDED BACK FOR
THE PURPOSES OF COMPUTING EBITDA ARE ALSO EXCLUDED FROM CURRENT LIABILITIES TO
COMPUTE OPERATING WORKING CAPITAL.


 


(O)           “OPTION” HAS THE MEANING SPECIFIED IN SECTION 2 OF THIS AGREEMENT.


 


(P)           “OPTION PRICE” HAS THE MEANING SPECIFIED IN SECTION 2 OF THIS
AGREEMENT.


 


(Q)           “OPTION SHARES” HAS THE MEANING SPECIFIED IN SECTION 2 OF THIS
AGREEMENT.


 


(R)            “PERFORMANCE PERIOD” SHALL MEAN THE FIVE-YEAR PERIOD COMMENCING
JANUARY 1, 2008 AND ENDING DECEMBER 31, 2012.


 


(S)           “SECOND PERFORMANCE-BASED TRANCHE” HAS THE MEANING SPECIFIED IN
SECTION 2 OF THIS AGREEMENT.


 


(T)            “STOCKHOLDERS AGREEMENT” SHALL MEAN THAT CERTAIN STOCKHOLDERS
AGREEMENT APPLICABLE TO THE OPTIONEE, AS AMENDED FROM TIME TO TIME.


 


(U)           “TERMINATION FOR CAUSE” SHALL MEAN THE TERMINATION BY THE COMPANY
OF OPTIONEE’S EMPLOYMENT WITH THE COMPANY AS A RESULT OF (I) THE OPTIONEE’S
WILLFUL AND CONTINUED

 

2

--------------------------------------------------------------------------------


 


FAILURE TO SUBSTANTIALLY PERFORM OPTIONEE’S DUTIES (OTHER THAN ANY SUCH FAILURE
RESULTING FROM THE OPTIONEE’S DISABILITY OR ANY SUCH FAILURE SUBSEQUENT TO THE
OPTIONEE BEING DELIVERED NOTICE OF THE COMPANY’S INTENT TO TERMINATE THE
OPTIONEE’S EMPLOYMENT WITHOUT CAUSE), (II) CONVICTION OF, OR A PLEA OF NOLO
CONTENDERE TO, (A) A FELONY (OTHER THAN TRAFFIC-RELATED) UNDER THE LAWS OF THE
UNITED STATES OR ANY STATE THEREOF OR ANY SIMILAR CRIMINAL ACT IN A JURISDICTION
OUTSIDE THE UNITED STATES OR (B) A CRIME INVOLVING MORAL TURPITUDE THAT COULD BE
INJURIOUS TO THE COMPANY OR ITS REPUTATION, (III) THE OPTIONEE’S WILLFUL
MALFEASANCE OR WILLFUL MISCONDUCT WHICH IS MATERIALLY AND DEMONSTRABLY INJURIOUS
TO THE COMPANY, OR (IV) ANY ACT OF FRAUD BY THE OPTIONEE IN THE PERFORMANCE OF
THE OPTIONEE’S DUTIES.


 


2.                                       GRANT OF STOCK OPTION.  SUBJECT TO AND
UPON THE TERMS, CONDITIONS, AND RESTRICTIONS SET FORTH IN THIS AGREEMENT AND IN
THE PLAN, THE COMPANY HAS GRANTED TO OPTIONEE AN OPTION (THE “OPTION”) TO
PURCHASE [        ] SHARES OF THE COMPANY’S COMMON STOCK (THE “OPTION SHARES”)
AT A PRICE (THE “OPTION PRICE”) OF $[        ] PER SHARE, WHICH IS THE FAIR
MARKET VALUE PER SHARE ON THE EFFECTIVE DATE.  THE OPTION MAY BE EXERCISED FROM
TIME TO TIME IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.  SUBJECT TO
ADJUSTMENT AS HEREINAFTER PROVIDED, (A) [        ] OF THE OPTION SHARES
CONSTITUTE THE “TIME-BASED TRANCHE”, (B) [        ] OF THE OPTION SHARES
CONSTITUTE THE FIRST PERFORMANCE-BASED TRANCHE, (C) [        ] OF THE OPTION
SHARES CONSTITUTE THE SECOND PERFORMANCE-BASED TRANCHE, AND (D) [        ] OF
THE OPTION SHARES CONSTITUTE THE “PRIOR OPTION TRANCHE” RELATING TO THE VESTED
TIME-BASED OPTIONS FROM THE PRIOR OPTION.


 


3.                                       TERM OF OPTION.  THE TERM OF THE OPTION
SHALL COMMENCE ON THE EFFECTIVE DATE AND, UNLESS EARLIER TERMINATED IN
ACCORDANCE WITH SECTION 7 HEREOF, SHALL EXPIRE TEN (10) YEARS FROM THE EFFECTIVE
DATE.


 


4.                                       RIGHT TO EXERCISE.  UNLESS TERMINATED
AS HEREINAFTER PROVIDED, THE OPTION SHALL BECOME EXERCISABLE ONLY AS FOLLOWS:


 


(A)          THE OPTION SHARES IN THE TIME-BASED TRANCHE SHALL BECOME VESTED AND
EXERCISABLE IN ACCORDANCE WITH THE SCHEDULE SET FORTH IMMEDIATELY BELOW,
PROVIDED THE OPTIONEE REMAINS IN THE CONTINUOUS EMPLOY OF THE COMPANY, ANY
SUBSIDIARY OR AFFILIATE AS OF EACH SUCH DATE.

 

Vesting Date

 

Percentage of Time-Based Tranche Option
Shares that Vest

 

December 31, 2008

 

25

%

December 31, 2009

 

20

%

December 31, 2010

 

18.33

%

December 31, 2011

 

18.33

%

December 31, 2012

 

18.34

%

 


(B)          THE OPTION SHARES IN THE FIRST PERFORMANCE-BASED TRANCHE SHALL
BECOME VESTED AND EXERCISABLE AS OF THE DATE OF THE CERTIFICATION OF THE
SATISFACTION OF EACH SUCH ANNUAL PERFORMANCE TARGET IN ACCORDANCE WITH THE
SCHEDULE SET FORTH IMMEDIATELY BELOW:

 

3

--------------------------------------------------------------------------------


 

Vesting Date if First Performance-Based
Target is Satisfied

 

Percentage of First Performance-Based
Tranche Option Shares that Vest

December 31, 2008

 

25% times Performance Percentage

December 31, 2009

 

20% times Performance Percentage

December 31, 2010

 

18.33% times Performance Percentage

December 31, 2011

 

18.33% times Performance Percentage

December 31, 2012

 

18.33% times Performance Percentage


 


FOR PURPOSES OF THE FOREGOING SCHEDULE, THE PERFORMANCE PERCENTAGE IS THE
WEIGHTED AVERAGE OF THE EBITDA FACTOR, WEIGHTED AT SEVENTY PERCENT (70%), AND
THE FREE CASH FLOW FACTOR, WEIGHTED AT THIRTY PERCENT (30%), WHERE THE EBITDA
FACTOR AND FREE CASH FLOW FACTOR ARE DETERMINED AS FOLLOWS:


 


(I) THE EBITDA FACTOR.  THE EBITDA FACTOR IS DETERMINED IN ACCORDANCE WITH THE
SCHEDULE SET FORTH ON ATTACHMENT A.  IF THE ACTUAL EBITDA ACHIEVED IS LESS THAN
THE EBITDA BASE CASE FOR THE APPLICABLE YEAR SET FORTH ON ATTACHMENT A, THEN THE
EBITDA FACTOR IS ZERO PERCENT (0%).  IF THE ACTUAL EBITDA ACHIEVED IS EQUAL TO
OR EXCEEDS THE EBITDA BASE CASE FOR THE APPLICABLE YEAR AS SET FORTH ON
ATTACHMENT A, THEN THE EBITDA FACTOR SHALL EQUAL EIGHTY PERCENT (80%) PLUS AN
ADDITIONAL PERCENTAGE BETWEEN ZERO PERCENT (0%) AND TWENTY PERCENT (20%)
DETERMINED IN LINEAR PROPORTION TO THE PORTION OF THE DIFFERENCE BETWEEN THE
EBITDA BASE CASE AND THE EBITDA TARGET THAT IS ACTUALLY ACHIEVED.  FOR EXAMPLE,
FOR 2008 THE EBITDA BASE CASE IS 245 AND THE EBIDTA TARGET IS 253.  IF THE
ACTUAL EBITDA ACHIEVED FOR 2008 WAS 249, THEN THE EBITDA FACTOR WOULD EQUAL
EIGHTY PERCENT (80%) FOR ACHIEVING THE EBITDA BASE CASE PLUS TEN PERCENT (10%)
BECAUSE HALF OF THE DIFFERENCE BETWEEN THE EBITDA BASE CASE AND THE EBITDA
TARGET WAS ACTUALLY ACHIEVED.  ACCORDINGLY, THE EBITDA FACTOR IN THIS EXAMPLE
WOULD BE NINETY PERCENT (90%).


 


(II) FREE CASH FLOW FACTOR.  THE FREE CASH FLOW FACTOR IS DETERMINED IN THE SAME
MANNER AS THE EBITDA FACTOR AS DESCRIBED IN SECTION (C)(I) ABOVE USING THE FREE
CASH FLOW BASE CASE AND FREE CASH FLOW TARGET SET FORTH ON ATTACHMENT A.


 


ANY OPTION SHARES IN THE FIRST PERFORMANCE-BASED TRANCHE WHICH THE OPTIONEE DOES
NOT EARN THE RIGHT TO EXERCISE SHALL THEREUPON EXPIRE AND TERMINATE.


 


(C)           THE OPTION SHARES IN THE SECOND PERFORMANCE-BASED TRANCHE SHALL
BECOME VESTED AND EXERCISABLE AS OF THE DATE OF THE CERTIFICATION OF THE
SATISFACTION OF EACH SUCH ANNUAL PERFORMANCE TARGET IN ACCORDANCE WITH THE
SCHEDULE SET FORTH IMMEDIATELY BELOW:

 

Vesting Date if Second Performance-
Based Target is Satisfied

 

Percentage of Second Performance-Based
Tranche Option Shares that Vest

December 31, 2008

 

25% times Enhanced Performance Percentage

December 31, 2009

 

20% times Enhanced Performance Percentage

 

4

--------------------------------------------------------------------------------


 

December 31, 2010

 

18.33% times Enhanced Performance Percentage

December 31, 2011

 

18.33% times Enhanced Performance Percentage

December 31, 2012

 

18.33% times Enhanced Performance Percentage


 


FOR PURPOSES OF THE FOREGOING SCHEDULE, THE ENHANCED PERFORMANCE PERCENTAGE IS
THE WEIGHTED AVERAGE OF THE ENHANCED EBITDA FACTOR, WEIGHTED AT SEVENTY PERCENT
(70%), AND THE ENHANCED FREE CASH FLOW FACTOR, WEIGHTED AT THIRTY PERCENT (30%),
WHERE THE ENHANCED EBITDA FACTOR AND THE ENHANCED FREE CASH FLOW FACTOR ARE
DETERMINED AS FOLLOWS:


 


(I) ENHANCED EBITDA FACTOR.  THE ENHANCED EBITDA FACTOR IS DETERMINED IN THE
SAME MANNER AS THE EBITDA FACTOR AS DESCRIBED IN SECTION (C)(I) ABOVE USING THE
ENHANCED EBITDA BASE CASE AND THE ENHANCED EBITDA TARGET SET FORTH ON ATTACHMENT
B.


 


(II) ENHANCED FREE CASH FLOW FACTOR.  THE ENHANCED FREE CASH FLOW FACTOR IS
DETERMINED IN THE SAME MANNER AS THE EBITDA FACTOR AS DESCRIBED IN
SECTION (C)(I) ABOVE USING THE ENHANCED FREE CASH FLOW BASE CASE AND THE
ENHANCED FREE CASH FLOW TARGET SET FORTH ON ATTACHMENT B.


 


ANY OPTION SHARES IN THE SECOND PERFORMANCE-BASED TRANCHE WHICH THE OPTIONEE
DOES NOT EARN THE RIGHT TO EXERCISE SHALL THEREUPON EXPIRE AND TERMINATE.


 


(D)           THE OPTION SHARES IN THE PRIOR OPTION TRANCHE SHALL BE FULLY
VESTED AND IMMEDIATELY EXERCISABLE AS OF THE EFFECTIVE DATE.


 


(E)           NOTWITHSTANDING THE FOREGOING, (I) THE OPTION SHARES OF THE
TIME-BASED TRANCHE GRANTED HEREBY SHALL BECOME IMMEDIATELY EXERCISABLE UPON THE
OCCURRENCE OF A CHANGE IN CONTROL IF OPTIONEE REMAINS IN THE CONTINUOUS EMPLOY
OF THE COMPANY OR ANY SUBSIDIARY UNTIL THE DATE OF THE CONSUMMATION OF SUCH
CHANGE IN CONTROL, AND (II) THE OPTION SHARES OF THE FIRST PERFORMANCE-BASED
TRANCHE AND THE SECOND PERFORMANCE-BASED TRANCHE FOR THE YEAR IN WHICH SUCH
CHANGE OF CONTROL IS CONSUMMATED AND FOR ANY SUBSEQUENT PERFORMANCE PERIODS
SHALL BECOME IMMEDIATELY EXERCISABLE IF THE OPTIONEE REMAINS IN THE CONTINUOUS
EMPLOY OF THE COMPANY OR ANY SUBSIDIARY UNTIL THE DATE OF CONSUMMATION OF SUCH
CHANGE IN CONTROL.


 


(F)            NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, IF THE OPTIONEE
IS ON AN APPROVED LEAVE OF ABSENCE, AS PROVIDED IN THE LAST PARAGRAPH OF
SECTION 7 HEREOF, THE OPTIONEE WILL BE CONSIDERED AS STILL IN CONTINUOUS EMPLOY
OF THE COMPANY, A SUBSIDIARY OR AN AFFILIATE FOR PURPOSES OF THIS PLAN.


 


(G)           THE OPTIONEE SHALL BE ENTITLED TO THE PRIVILEGES OF OWNERSHIP WITH
RESPECT TO OPTION SHARES PURCHASED AND DELIVERED TO OPTIONEE UPON THE EXERCISE
OF ALL OR PART OF THIS OPTION, SUBJECT TO SECTION 8 HEREOF.


 


(H)           ALL OF THE FINANCIAL FACTORS UTILIZED AS DESCRIBED ABOVE TO
ESTABLISH THE VESTING OF THE OPTION SHARES SHALL BE DETERMINED FROM THE BOOKS
AND RECORDS OF THE COMPANY BY THE CHIEF FINANCIAL OFFICER OF THE COMPANY AND ANY
SUCH DETERMINATION THAT IS REVIEWED AND APPROVED BY THE BOARD SHALL BE FINAL AND
BINDING ON OPTIONEE FOR ALL PURPOSES UNDER THIS AGREEMENT.

 

5

--------------------------------------------------------------------------------



 


5.                                       OPTION NONTRANSFERABLE.  THE OPTIONEE
MAY NOT TRANSFER OR ASSIGN ALL OR ANY PART OF THE OPTION OTHER THAN BY WILL OR
BY THE LAWS OF DESCENT AND DISTRIBUTION.  THIS OPTION MAY BE EXERCISED, DURING
THE LIFETIME OF THE OPTIONEE, ONLY BY THE OPTIONEE, OR IN THE EVENT OF THE
OPTIONEE’S LEGAL INCAPACITY, BY THE OPTIONEE’S GUARDIAN OR LEGAL REPRESENTATIVE
ACTING ON BEHALF OF THE OPTIONEE IN A FIDUCIARY CAPACITY UNDER STATE LAW AND
COURT SUPERVISION.  NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE
OPTIONEE MAY TRANSFER OR ASSIGN ALL OR ANY PART OF THE OPTION TO “FAMILY
MEMBERS” (AS DEFINED IN THE GENERAL INSTRUCTIONS TO FORM S-8 OF THE SECURITIES
ACT OF 1933) OR TRUSTS, PARTNERSHIPS OR SIMILAR ENTITIES FOR THE BENEFIT OF SUCH
FAMILY MEMBERS, FOR ESTATE PLANNING PURPOSES OR IN CONNECTION WITH THE
DISPOSITION OF OPTIONEE’S ESTATE.


 


6.                                       NOTICE OF EXERCISE; PAYMENT.


 


(A)           TO THE EXTENT THEN EXERCISABLE, THE OPTION MAY BE EXERCISED IN
WHOLE OR IN PART BY WRITTEN NOTICE TO THE COMPANY STATING THE NUMBER OF OPTION
SHARES FOR WHICH THE OPTION IS BEING EXERCISED AND THE INTENDED MANNER OF
PAYMENT.  THE DATE OF SUCH NOTICE SHALL BE THE EXERCISE DATE.  PAYMENT EQUAL TO
THE AGGREGATE OPTION PRICE OF THE OPTION SHARES BEING PURCHASED PURSUANT TO AN
EXERCISE OF THE OPTION MUST BE TENDERED IN FULL WITH THE NOTICE OF EXERCISE TO
THE COMPANY IN ONE OR A COMBINATION OF THE FOLLOWING METHODS AS SPECIFIED BY THE
OPTIONEE IN THE NOTICE OF EXERCISE:  (I) CASH IN THE FORM OF CURRENCY OR CHECK
OR BY WIRE TRANSFER AS DIRECTED BY THE COMPANY, (II) SOLELY FOLLOWING AN IPO IN
SHARES OTHERWISE BEING TRADED ON AN ESTABLISHED SECURITIES MARKET, THROUGH THE
SURRENDER TO THE COMPANY OF SHARES OWNED BY THE OPTIONEE FOR AT LEAST SIX MONTHS
AS VALUED AT THEIR FAIR MARKET VALUE ON THE DATE OF EXERCISE, (III) THROUGH NET
EXERCISE, USING SHARES TO BE ACQUIRED UPON EXERCISE OF THE OPTION, SUCH SHARES
BEING VALUED AT THEIR FAIR MARKET VALUE (WHICH FOR SUCH PURPOSE SHALL HAVE THE
MEANING SET FORTH IN THE STOCKHOLDERS AGREEMENT) ON THE DATE OF EXERCISE, OR
(IV) THROUGH SUCH OTHER FORM OF CONSIDERATION AS IS DEEMED ACCEPTABLE BY THE
BOARD.


 


(B)           AS SOON AS PRACTICABLE UPON THE COMPANY’S RECEIPT OF THE
OPTIONEE’S NOTICE OF EXERCISE AND PAYMENT, THE COMPANY SHALL DIRECT THE DUE
ISSUANCE OF THE OPTION SHARES SO PURCHASED.


 


(C)           AS A FURTHER CONDITION PRECEDENT TO THE EXERCISE OF THIS OPTION IN
WHOLE OR IN PART, THE OPTIONEE SHALL COMPLY WITH ALL REGULATIONS AND THE
REQUIREMENTS OF ANY REGULATORY AUTHORITY HAVING CONTROL OF, OR SUPERVISION OVER,
THE ISSUANCE OF THE SHARES OF COMMON STOCK AND IN CONNECTION THEREWITH SHALL
EXECUTE ANY DOCUMENTS WHICH THE BOARD SHALL IN ITS SOLE DISCRETION DEEM
NECESSARY OR ADVISABLE.


 


7.                                       TERMINATION OF AGREEMENT.  THE
AGREEMENT AND THE OPTION GRANTED HEREBY SHALL TERMINATE AUTOMATICALLY AND
WITHOUT FURTHER NOTICE ON THE EARLIEST OF THE FOLLOWING DATES:


 


(A)          AFTER THE OPTIONEE’S TERMINATION DUE TO THE OPTIONEE’S DEATH OR
DISABILITY, (I) ALL UNVESTED TIME-BASED OPTIONS WILL BE FORFEITED IMMEDIATELY
AND TERMINATE AND (II) ALL VESTED OPTIONS FROM ANY TRANCHE SHALL REMAIN
EXERCISABLE UNTIL THE LESSER OF (I) ONE (1) YEAR FOLLOWING THE OPTIONEE’S DATE
OF TERMINATION OR (II) THE REMAINING TERM OF THE OPTION; PROVIDED, HOWEVER, THAT
IT SHALL BE A CONDITION TO THE EXERCISE OF THE OPTION IN THE EVENT OF THE
OPTIONEE’S DEATH THAT THE PERSON EXERCISING THE OPTION SHALL (I) HAVE AGREED IN
A FORM SATISFACTORY TO THE COMPANY TO BE BOUND BY THE PROVISIONS OF THIS
AGREEMENT AND THE STOCKHOLDERS AGREEMENT AND (II) COMPLY WITH ALL REGULATIONS
AND THE REQUIREMENTS OF ANY REGULATORY AUTHORITY HAVING CONTROL OF, OR
SUPERVISION OVER, THE ISSUANCE OF THE SHARES OF COMMON STOCK AND IN CONNECTION
THEREWITH SHALL EXECUTE ANY DOCUMENTS WHICH THE BOARD SHALL IN ITS SOLE
DISCRETION DEEM NECESSARY OR ADVISABLE.  UNVESTED OPTIONS FROM THE FIRST AND
SECOND PERFORMANCE-BASED TRANCHES SHALL REMAIN OUTSTANDING FOR THE TWELVE (12)
MONTH PERIOD FOLLOWING THE DATE OF SUCH TERMINATION BY

 

6

--------------------------------------------------------------------------------



 


REASON OF DEATH OR DISABILITY.  TO THE EXTENT APPLICABLE PERFORMANCE TARGETS ARE
ACHIEVED, OR A CHANGE IN CONTROL OCCURS, WITHIN SUCH TWELVE (12) MONTH PERIOD
FOLLOWING THE DATE OF TERMINATION DUE TO THE OPTIONEE’S DEATH OR DISABILITY
(EACH, A “POST-TERMINATION VESTING EVENT”), THE APPROPRIATE NUMBER OF OPTIONS
WILL VEST AS OF SUCH POST-TERMINATION VESTING EVENT, AND REMAIN EXERCISABLE FOR
TWELVE (12) MONTHS FOLLOWING SUCH POST-TERMINATION VESTING EVENT (BUT NOT BEYOND
THE REMAINING TERM OF THE OPTION).  ON THE TWELVE (12) MONTH ANNIVERSARY OF THE
DATE OF TERMINATION OF EMPLOYMENT BY REASON OF DEATH OR DISABILITY, ALL
REMAINING UNVESTED OPTIONS FROM THE FIRST AND SECOND PERFORMANCE-BASED TRANCHES
WILL BE FORFEITED;


 


(B)           AFTER THE OPTIONEE’S TERMINATION BY THE COMPANY WITHOUT CAUSE OR
BY THE OPTIONEE FOR GOOD REASON, ALL UNVESTED TIME-BASED OPTIONS WILL BE
FORFEITED IMMEDIATELY AND TERMINATE AND ALL VESTED OPTIONS FROM ANY TRANCHE
SHALL REMAIN EXERCISABLE UNTIL THE LESSER OF (I) NINETY (90) CALENDAR DAYS
FOLLOWING THE OPTIONEE’S DATE OF TERMINATION OR (II) THE REMAINING TERM OF THE
OPTION.  UNVESTED OPTIONS FROM THE FIRST AND SECOND PERFORMANCE-BASED TRANCHES
SHALL REMAIN OUTSTANDING FOR THE TWELVE (12) MONTH PERIOD FOLLOWING THE DATE OF
SUCH TERMINATION BY REASON OF TERMINATION BY THE COMPANY WITHOUT CAUSE OR BY THE
OPTIONEE FOR GOOD REASON.  TO THE EXTENT A POST-TERMINATION VESTING EVENT OCCURS
WITHIN SUCH TWELVE (12) MONTH PERIOD, THE APPROPRIATE NUMBER OF OPTIONS WILL
VEST AS OF SUCH POST-TERMINATION VESTING EVENT, AND REMAIN EXERCISABLE FOR
NINETY (90) CALENDAR DAYS FOLLOWING SUCH POST-TERMINATION VESTING EVENT (BUT NOT
BEYOND THE REMAINING TERM OF THE OPTION).  ON THE TWELVE (12) MONTH ANNIVERSARY
OF THE DATE OF TERMINATION OF EMPLOYMENT BY REASON OF TERMINATION BY THE COMPANY
WITHOUT CAUSE OR BY THE EXECUTIVE WITH GOOD REASON, ALL REMAINING UNVESTED
OPTIONS FROM THE FIRST AND SECOND PERFORMANCE-BASED TRANCHES WILL BE FORFEITED;


 


(C)           THE DATE OF THE OPTIONEE’S TERMINATION FOR CAUSE, UPON WHICH ALL
VESTED AND UNVESTED OPTIONS WILL BE FORFEITED IMMEDIATELY AND TERMINATE;


 


(D)           AFTER THE OPTIONEE’S TERMINATION WITHOUT GOOD REASON, ALL UNVESTED
OPTIONS WILL BE FORFEITED IMMEDIATELY AND TERMINATE AND ALL VESTED OPTIONS FROM
ANY TRANCHE SHALL REMAIN EXERCISABLE UNTIL THE LESSER OF (I) NINETY (90)
CALENDAR DAYS FOLLOWING THE OPTIONEE’S DATE OF TERMINATION OR (II) THE REMAINING
TERM OF THE OPTION; OR


 


(E)           TEN (10) YEARS FROM THE EFFECTIVE DATE.


 

Notwithstanding the foregoing, in all termination events other than a
termination of the Optionee’s employment for Cause, if the last day to exercise
vested Options occurs after the date on which the Company’s common stock is
publicly traded on a national stock exchange and during a lock-up period or
securities law blackout period, the otherwise applicable post-termination Option
exercise period shall continue, but not beyond the remaining term of the Option,
until thirty (30) calendar days after the first day when the terminating the
Optionee is no longer precluded from selling stock acquired upon exercise of
Options for either of such reasons.  Notwithstanding anything to the contrary
herein, nothing herein shall prohibit the Optionee from exercising his or her
vested Options through net exercise, using Shares to be acquired upon exercise
of the Option, during any lock-up or securities law blackout period to the
extent not prohibited by law.

 

In the event that the Optionee’s employment is terminated in the circumstances
described in Section 7(c) hereof, this Agreement shall terminate at the time of
such termination notwithstanding any other provision of this Agreement and the
Optionee’s Option will cease to be exercisable to the extent exercisable as of
such termination and will not be or become exercisable after such termination.

 

7

--------------------------------------------------------------------------------


 

The Optionee shall be deemed to be an employee of the Company or any Subsidiary
if on a leave of absence approved in writing by the Board or the Chief Executive
Officer of the Company to the extent consistent with Section 409A of the Code.

 


8.             STOCKHOLDERS AGREEMENT.  THE OPTIONEE AGREES THAT ANY OPTION
SHARES THAT THE OPTIONEE RECEIVES PURSUANT TO THIS AGREEMENT OR UNDER THE PLAN
ARE SUBJECT TO THE TERMS AND CONDITIONS SET FORTH IN THE STOCKHOLDERS AGREEMENT.


 


9.             NO EMPLOYMENT CONTRACT.  NOTHING CONTAINED IN THIS AGREEMENT
SHALL (A) CONFER UPON THE OPTIONEE ANY RIGHT TO BE EMPLOYED BY OR REMAIN
EMPLOYED BY THE COMPANY OR ANY SUBSIDIARY, OR (B) LIMIT OR AFFECT IN ANY MANNER
THE RIGHT OF THE COMPANY OR ANY SUBSIDIARY TO TERMINATE THE EMPLOYMENT OR ADJUST
THE COMPENSATION OF THE OPTIONEE.


 


10.           DIVIDEND EQUIVALENTS.  UPON THE PAYMENT OF ANY ORDINARY OR
EXTRAORDINARY CASH DIVIDEND (OR SIMILAR DISTRIBUTIONS) TO HOLDERS OF COMPANY
COMMON STOCK, THE OPTIONEE WILL BE CREDITED WITH DIVIDEND EQUIVALENT RIGHTS WITH
RESPECT TO THE OPTIONS AS FOLLOWS.  DIVIDEND EQUIVALENTS RELATING TO VESTED
OPTIONS SHALL BE PAID TO THE OPTIONEE IN CASH AT THE SAME TIME DIVIDENDS ARE
PAID TO HOLDERS OF COMPANY COMMON STOCK.  DIVIDEND EQUIVALENTS RELATING TO
UNVESTED OPTIONS WILL BE CREDITED TO A NOTIONAL ACCOUNT MAINTAINED ON THE BOOKS
OF THE COMPANY FOR THE BENEFIT OF THE OPTIONEE, WHICH ACCOUNT SHALL NOT ACCRUE
INTEREST.  THE OPTIONEE WILL BECOME VESTED IN SUCH ACCOUNT AT THE SAME TIME AS
THE OPTIONS TO WHICH THE DIVIDEND EQUIVALENTS RELATE VEST AND BECOME
EXERCISABLE, AND SUCH VESTED AMOUNTS SHALL BE PAYABLE IN CASH UPON THE
APPLICABLE VESTING DATE, AND IN NO EVENT LATER THAN 2½ MONTHS FOLLOWING THE END
OF THE CALENDAR YEAR IN WHICH THE APPLICABLE VESTING DATE OCCURS.  UNVESTED
AMOUNTS HELD IN SUCH ACCOUNT SHALL BE FORFEITED BY THE OPTIONEE UPON THE DATE OF
ANY TERMINATION OF EMPLOYMENT; PROVIDED, HOWEVER, THAT IF SUCH TERMINATION
RESULTS IN THE CONTINUATION OF UNVESTED OPTIONS FROM THE FIRST AND SECOND
PERFORMANCE-BASED TRANCHES, AS PROVIDED IN SECTIONS 7(A) AND 7(B), ABOVE,
FORFEITURE OF DIVIDEND EQUIVALENTS SHALL BE DELAYED UNTIL THE TWELVE (12) MONTH
ANNIVERSARY OF SUCH TERMINATION, AND TO THE EXTENT THAT ANY OPTIONS VEST DURING
SUCH TWELVE (12) MONTH PERIOD, SUCH RELATED DIVIDEND EQUIVALENTS SHALL ALSO VEST
AND BE PAID TO THE OPTIONEE IN CASH ON THE TWELVE (12) MONTH ANNIVERSARY OF SUCH
TERMINATION OR, IF THE OPTIONS ARE FORFEITED, SUCH RELATED DIVIDEND EQUIVALENTS
SHALL ALSO BE FORFEITED.


 


11.           TAXES AND WITHHOLDING.  THE COMPANY OR ANY SUBSIDIARY MAY
WITHHOLD, OR REQUIRE THE OPTIONEE TO REMIT TO THE COMPANY OR ANY SUBSIDIARY, AN
AMOUNT SUFFICIENT TO SATISFY FEDERAL, STATE, LOCAL OR FOREIGN TAXES (INCLUDING
THE OPTIONEE’S FICA OBLIGATION) IN CONNECTION WITH ANY PAYMENT MADE OR BENEFIT
REALIZED BY THE OPTIONEE OR OTHER PERSON UNDER THIS AGREEMENT OR OTHERWISE, AND
IF THE AMOUNTS AVAILABLE TO THE COMPANY OR ANY SUBSIDIARY FOR SUCH WITHHOLDING
ARE INSUFFICIENT, IT SHALL BE A CONDITION TO THE RECEIPT OF SUCH PAYMENT OR THE
REALIZATION OF SUCH BENEFIT THAT OPTIONEE OR SUCH OTHER PERSON MAKE ARRANGEMENTS
SATISFACTORY TO THE COMPANY OR ANY SUBSIDIARY FOR PAYMENT OF THE BALANCE OF SUCH
TAXES REQUIRED TO BE WITHHELD.  THE OPTIONEE MAY ELECT TO HAVE SUCH WITHHOLDING
OBLIGATION SATISFIED BY SURRENDERING TO THE COMPANY OR ANY SUBSIDIARY A PORTION
OF THE OPTION SHARES THAT ARE ISSUED OR TRANSFERRED TO THE OPTIONEE UPON THE
EXERCISE OF AN OPTION (BUT ONLY TO THE EXTENT OF THE MINIMUM WITHHOLDING
REQUIRED BY LAW), AND THE OPTION SHARES SO SURRENDERED BY OPTIONEE SHALL BE
CREDITED AGAINST ANY SUCH WITHHOLDING OBLIGATION AT THE FAIR MARKET VALUE (WHICH
FOR SUCH PURPOSE SHALL HAVE THE MEANING SET FORTH IN THE STOCKHOLDERS AGREEMENT)
OF SUCH SHARES ON THE DATE OF SUCH SURRENDER.


 


12.           COMPLIANCE WITH LAW.  THE COMPANY SHALL MAKE REASONABLE EFFORTS TO
COMPLY WITH ALL APPLICABLE FEDERAL AND STATE SECURITIES LAWS; PROVIDED, HOWEVER,
THAT NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, THE OPTION SHALL NOT
BE EXERCISABLE IF THE EXERCISE THEREOF WOULD RESULT IN A VIOLATION OF ANY SUCH
LAW.

 

8

--------------------------------------------------------------------------------


 


13.           ADJUSTMENTS.


 


(A)           THE BOARD SHALL MAKE OR PROVIDE FOR SUCH SUBSTITUTION OR
ADJUSTMENTS IN THE NUMBER OF OPTION SHARES COVERED BY THIS OPTION, IN THE OPTION
PRICE APPLICABLE TO SUCH OPTION, AND IN THE KIND OF SHARES COVERED THEREBY
AND/OR SUCH OTHER EQUITABLE SUBSTITUTION OR ADJUSTMENTS AS THE BOARD MAY
DETERMINE TO PREVENT DILUTION OR ENLARGEMENT OF THE OPTIONEE’S RIGHTS THAT
OTHERWISE WOULD RESULT FROM (I) ANY STOCK DIVIDEND, EXTRAORDINARY CASH-DIVIDEND,
STOCK SPLIT, COMBINATION OF SHARES, RECAPITALIZATION, OR OTHER CHANGE IN THE
CAPITAL STRUCTURE OF THE COMPANY, (II) ANY MERGER, CONSOLIDATION, SPIN-OFF,
SPLIT-OFF, SPIN-OUT, SPLIT-UP, RECLASSIFICATION, REORGANIZATION, PARTIAL OR
COMPLETE LIQUIDATION, OR OTHER DISTRIBUTION OF ASSETS OR ISSUANCE OF RIGHTS OR
WARRANTS TO PURCHASE SECURITIES, OR (III) ANY OTHER CORPORATE TRANSACTION OR
EVENT HAVING AN EFFECT SIMILAR TO ANY OF THE FOREGOING.  IN THE CASE OF A CHANGE
IN CONTROL, SUCH SUBSTITUTIONS AND ADJUSTMENTS INCLUDE, WITHOUT LIMITATION,
CANCELING ANY AND ALL OPTIONS IN EXCHANGE FOR CASH PAYMENTS EQUAL TO THE EXCESS,
IF ANY, OF THE VALUE OF THE CONSIDERATION PAID TO A SHAREHOLDER OF AN OPTION
SHARE OVER THE OPTION PRICE PER SHARE SUBJECT TO SUCH OPTION IN CONNECTION WITH
SUCH AN ADJUSTMENT EVENT.


 


(B)          TO THE EXTENT THAT ANY EQUITY SECURITIES OF ANY MEMBER OF THE
COMPANY’S CONTROLLED GROUP BECOME PUBLICLY TRADED, AT SUCH TIME ALL OPTIONS
SHALL BE EXCHANGED, IN A MANNER CONSISTENT WITH SECTIONS 409A AND 424 OF THE
CODE, FOR OPTIONS WITH THE SAME INTRINSIC VALUE IN THE PUBLICLY-TRADED ENTITY,
AND ALL SHARES SHALL BE EXCHANGED FOR SHARES OF COMMON STOCK WITH THE SAME
AGGREGATE VALUE OF THE PUBLICLY-TRADED ENTITY.


 


14.           RELATION TO OTHER BENEFITS.  ANY ECONOMIC OR OTHER BENEFIT TO
OPTIONEE UNDER THIS AGREEMENT SHALL NOT BE TAKEN INTO ACCOUNT IN DETERMINING ANY
BENEFITS TO WHICH OPTIONEE MAY BE ENTITLED UNDER ANY PROFIT-SHARING, RETIREMENT
OR OTHER BENEFIT OR COMPENSATION PLAN MAINTAINED BY THE COMPANY OR ANY
SUBSIDIARY AND SHALL NOT AFFECT THE AMOUNT OF ANY LIFE INSURANCE COVERAGE
AVAILABLE TO ANY BENEFICIARY UNDER ANY LIFE INSURANCE PLAN COVERING EMPLOYEES OF
THE COMPANY OR ANY SUBSIDIARY.


 


15.           AMENDMENTS.  ANY AMENDMENT TO THE PLAN SHALL BE DEEMED TO BE AN
AMENDMENT TO THIS AGREEMENT TO THE EXTENT THAT THE AMENDMENT IS APPLICABLE
HERETO.


 


16.           SEVERABILITY.  IF ONE OR MORE OF THE PROVISIONS OF THIS AGREEMENT
IS INVALIDATED FOR ANY REASON BY A COURT OF COMPETENT JURISDICTION, ANY
PROVISION SO INVALIDATED SHALL BE DEEMED TO BE SEPARABLE FROM THE OTHER
PROVISIONS HEREOF, AND THE REMAINING PROVISIONS HEREOF SHALL CONTINUE TO BE
VALID AND FULLY ENFORCEABLE.


 


17.           RELATION TO PLAN.  THIS AGREEMENT IS SUBJECT TO THE TERMS AND
CONDITIONS OF THE PLAN.  IN THE EVENT OF ANY INCONSISTENT PROVISIONS BETWEEN
THIS AGREEMENT AND THE PLAN, THE PLAN SHALL GOVERN.  THE BOARD ACTING PURSUANT
TO THE PLAN, AS CONSTITUTED FROM TIME TO TIME, SHALL, EXCEPT AS EXPRESSLY
PROVIDED OTHERWISE HEREIN, HAVE THE RIGHT TO DETERMINE ANY QUESTIONS WHICH ARISE
IN CONNECTION WITH THE OPTION OR ITS EXERCISE.


 


18.           SUCCESSORS AND ASSIGNS.  THE PROVISIONS OF THIS AGREEMENT SHALL
INURE TO THE BENEFIT OF, AND BE BINDING UPON, THE SUCCESSORS, ADMINISTRATORS,
HEIRS, LEGAL REPRESENTATIVES AND ASSIGNS OF OPTIONEE, AND THE SUCCESSORS AND
ASSIGNS OF THE COMPANY.


 


19.           GOVERNING LAW.  THE INTERPRETATION, PERFORMANCE, AND ENFORCEMENT
OF THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK,
WITHOUT GIVING EFFECT TO THE PRINCIPLES OF CONFLICT OF LAWS THEREOF AND ALL
PARTIES, INCLUDING THEIR SUCCESSORS AND ASSIGNS, CONSENT TO THE JURISDICTION OF
THE STATE AND FEDERAL COURTS OF NEW YORK.

 

9

--------------------------------------------------------------------------------



 


20.           PRIOR AGREEMENT.  AS OF THE EFFECTIVE DATE, THIS AGREEMENT
SUPERSEDES ANY AND ALL PRIOR AND/OR CONTEMPORANEOUS AGREEMENTS, EITHER ORAL OR
IN WRITING, BETWEEN THE PARTIES HERETO, OR BETWEEN EITHER OR BOTH OF THE PARTIES
HERETO AND THE COMPANY, WITH RESPECT TO THE SUBJECT MATTER HEREOF, INCLUDING BUT
NOT LIMITED TO THE PRIOR GRANT.  EACH PARTY TO THIS AGREEMENT ACKNOWLEDGES THAT
NO REPRESENTATIONS, INDUCEMENTS, PROMISES, OR OTHER AGREEMENTS, ORALLY OR
OTHERWISE, HAVE BEEN MADE BY ANY PARTY, OR ANYONE ACTING ON BEHALF OF ANY PARTY,
PERTAINING TO THE SUBJECT MATTER HEREOF, WHICH ARE NOT EMBODIED HEREIN, AND THAT
NO PRIOR AND/OR CONTEMPORANEOUS AGREEMENT, STATEMENT OR PROMISE PERTAINING TO
THE SUBJECT MATTER HEREOF THAT IS NOT CONTAINED IN THIS AGREEMENT SHALL BE VALID
OR BINDING ON EITHER PARTY.


 


21.           NOTICES.  FOR ALL PURPOSES OF THIS AGREEMENT, ALL COMMUNICATIONS,
INCLUDING WITHOUT LIMITATION NOTICES, CONSENTS, REQUESTS OR APPROVALS, REQUIRED
OR PERMITTED TO BE GIVEN HEREUNDER WILL BE IN WRITING AND WILL BE DEEMED TO HAVE
BEEN DULY GIVEN WHEN HAND DELIVERED OR DISPATCHED BY ELECTRONIC FACSIMILE
TRANSMISSION (WITH RECEIPT THEREOF CONFIRMED), OR FIVE BUSINESS DAYS AFTER
HAVING BEEN MAILED BY UNITED STATES REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, POSTAGE PREPAID, OR THREE BUSINESS DAYS AFTER HAVING BEEN SENT BY A
NATIONALLY RECOGNIZED OVERNIGHT COURIER SERVICE SUCH AS FEDERAL EXPRESS, UPS, OR
PUROLATOR, ADDRESSED TO THE COMPANY (TO THE ATTENTION OF THE SECRETARY OF THE
COMPANY) AT ITS PRINCIPAL EXECUTIVE OFFICES AND TO OPTIONEE AT HIS PRINCIPAL
RESIDENCE, OR TO SUCH OTHER ADDRESS AS ANY PARTY MAY HAVE FURNISHED TO THE OTHER
IN WRITING AND IN ACCORDANCE HEREWITH, EXCEPT THAT NOTICES OF CHANGES OF ADDRESS
SHALL BE EFFECTIVE ONLY UPON RECEIPT.


 


22.           CANCELLATION OF PRIOR OPTION.  BY EXECUTING THIS AGREEMENT, THE
OPTIONEE AGREES TO THE CANCELLATION OF THE PRIOR OPTION AND WAIVES ANY AND ALL
RIGHTS THE OPTIONEE HAS PURSUANT TO THE PRIOR AGREEMENT AND THE PRIOR PLAN.  THE
OPTIONEE UNDERSTANDS  AND ACKNOWLEDGES THAT  SUCH CANCELLATION AND WAIVER IS
REQUIRED AS A CONDITION PRECEDENT TO THE OPTIONEE’S RECEIPT OF THE OPTION AND
ANY ADDITIONAL OPTIONS TO PURCHASE SHARES IN THE COMPANY AT ANY TIME IN THE
FUTURE.


 


23.           COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ONE OR MORE
COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED TO BE AN ORIGINAL BUT ALL OF WHICH
TOGETHER WILL CONSTITUTE ONE AND THE SAME AGREEMENT.

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by its duly authorized officer and the Optionee has executed this
Agreement, as of the day and year first above written.

 

 

 

DJO INCORPORATED:

 

 

 

 

 

DONALD ROBERTS

 

Executive Vice President, General Counsel and Secretary

 

 

I hereby agree to be bound by the terms of the Plan, this Agreement and the
Stockholder’s Agreement.  I hereby further agree that all the decisions and
determinations of the Board shall be final and binding.  I understand that by
signing below, I am agreeing to the cancellation of the Prior Option and I am
waiving any and all rights that I have pursuant to the Prior Agreement and the
Prior Plan.

 

 

 

OPTIONEE:

 

 

 

 

 

 

[Signature Page to Option Agreement]

 

--------------------------------------------------------------------------------


 

ATTACHMENT A

 

First Performance-Based Tranche

 

In U.S. $mm

 

 

 

2008

 

2009

 

2010

 

2011

 

2012

 

EBITDA Target

 

$

253.0

 

$

297.7

 

$

347.3

 

$

381.9

 

$

419.2

 

EBITDA Base Case

 

$

245.0

 

$

281.9

 

$

320.1

 

$

345.6

 

$

371.6

 

 

 

 

 

 

 

 

 

 

 

 

 

Free Cash Flow Target

 

$

214.1

 

$

239.3

 

$

289.5

 

$

320.4

 

$

353.1

 

Free Cash Flow Base Case

 

$

202.2

 

$

217.7

 

$

256.5

 

$

277.9

 

$

298.9

 

 

--------------------------------------------------------------------------------


 

ATTACHMENT B

 

Second Performance-Based Tranche

 

In U.S. $mm

 

 

 

2008

 

2009

 

2010

 

2011

 

2012

 

Enhanced EBITDA Target

 

$

278.3

 

$

327.5

 

$

382.0

 

$

420.1

 

$

461.1

 

Enhanced EBITDA Base Case

 

$

267.2

 

$

314.4

 

$

366.7

 

$

403.3

 

$

442.7

 

 

 

 

 

 

 

 

 

 

 

 

 

Enhanced Free Cash Flow Target

 

$

243.0

 

$

274.4

 

$

329.5

 

$

364.2

 

$

401.1

 

Enhanced Free Cash Flow Base Case

 

$

230.4

 

$

259.2

 

$

312.1

 

$

345.1

 

$

380.2

 

 

13

--------------------------------------------------------------------------------